UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-7753


MITCHELL LEE SUMPTER, a/k/a Mitchell Lee Truman Sumpter,
a/k/a Mitchell L. Sumpter, a/k/a Mitchell Sumpter,

               Plaintiff - Appellant,

          v.

A. LANE CRIBB, Sheriff of Georgetown County, All in their
individual capacity and official capacity; MICHAEL A.
SCHWARTZ, Chief Administrator, All in their individual
capacity and official capacity; MAJOR MORTON, All in their
individual capacity and official capacity; CAPT. WINEGLASS,
All in their individual capacity and official capacity; LT.
ANDERSON, All in their individual capacity and official
capacity; SGT. HARRISON, All in their individual capacity and
official capacity; CHAPLAIN WILLIAMS, All in their individual
capacity and official capacity; FOOD SUPERVISOR WALKER, All
in their individual capacity and official capacity; SGT.
WRAGG, All in their individual capacity and official capacity;
SGT. HARRIS, All in their individual capacity and official
capacity; SGT. DRYER, All in their individual capacity and
official capacity; SGT. WILLIAMS, All in their individual
capacity and official capacity; OFFICER POINCET, All in their
individual capacity and official capacity; OFFICER MANOR, All
in their individual capacity and official capacity; OFFICER
GIBBS, All in their individual capacity and official capacity;
OFFICER OLIVER, All in their individual capacity and official
capacity; OFFICER PEREZ, All in their individual capacity and
official capacity; OFFICER ROBINSON, All in their individual
capacity and official capacity; OFFICER MATTHEWS, All in their
individual capacity and official capacity; OFFICER WASHINTON,
All in their individual capacity and official capacity;
SERGEANT TEETER, All in their individual capacity and official
capacity; MR. MARTIN, Maintenance, All in their individual
capacity and official capacity; LT. CLAREY, All in their
individual capacity and official capacity,

               Defendants – Appellees,
          and

GEORGETOWN COUNTY DETENTION CENTER, All in their individual
capacity and official capacity; SOUTHERN HEALTH PARTNERS, All
in their individual capacity and individual capacity; NURSE
CONNIE, a/k/a Constance Reichard, All in their individual
capacity and official capacity; NURSE DOREAN, a/k/a Doreen
McLean, All in their individual capacity and official
capacity; DR. REEVES, a/k/a Thomas Rives, All in their
individual capacity and official capacity; ALL MAINTENANCE
STAFF, All in their individual capacity and official capacity;
ALL LIEUTENANTS, All in their individual capacity and official
capacity; ALL SERGEANTS, All in their individual capacity and
official capacity; ALL CORPORALS, All in their individual
capacity and official capacity; ALL OFFICERS, All in their
individual capacity and official capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:14-cv-00180-MGL)


Submitted:   March 29, 2016               Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell Lee Sumpter, Appellant Pro Se. David Cornwell Holler,
LEE ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Mitchell    Lee   Sumpter       appeals   the   district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.                 We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                   Sumpter v. Cribb,

No. 8:14-cv-00180-MGL (D.S.C. Sept. 23, 2015).                  We dispense with

oral    argument    because      the    facts    and   legal     contentions    are

adequately    presented     in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          3